DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the reinforcement rib extends along an upper surface of the lower blade” of claim 4  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 presents: “the elongated reinforcement rib extends along an upper surface”.  Upon review of the specification and drawings it appears that no lower blade depicted or described comprises a rib on the upper surface, this renders the claim unclear in view of the disclosure.   It appears that a rib extends along a lower surface of the lower blade.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurihara (US 2020/0100426).
Regarding claim 1, Kurihara discloses a blade assembly (60) for a lawn mower, the blade assembly comprising: an upper blade (60A) having an upper blade mounting portion defining an upper blade mounting hole (Figure 8 at a1) for perpendicularly mounting the upper blade about a blade rotation axis and an upper blade proximal portion (Considered to be the rest of the blade) positioned outward from the upper blade mounting portion in a radial direction, the upper blade proximal portion being substantially flat along an entire length of the upper blade (The majority of the blade is flat along the entire length, except for the rising part 68 which is curved, therefore it is considered to be “substantially flat” along an entire length of the blade) and including a first cutting edge (70); and a lower blade (60B) having a lower blade mounting portion defining a lower blade mounting hole (Figure 8 at a1) for mounting the lower blade in overlap (Figure 8 shows blade overlap) with the upper blade about the blade rotation axis, the lower blade further comprising a lower blade proximal portion (76) positioned outward from the lower blade mounting portion in a radial direction, a lower blade end portion (78) positioned outward from the lower blade proximal portion and below the lower blade proximal portion, and at least the lower blade end portion includes a second cutting edge (79), wherein the lower blade includes a falling portion (80) that transitions from the lower blade proximal portion to the lower blade end portion (¶0085).

Regarding claim 3, Kurihara discloses wherein the lower blade further comprises an elongated reinforcement rib (84) along a surface of the lower blade.

Regarding claim 6, Kurihara discloses wherein the second cutting edge (79) is disposed along a leading edge of the lower blade end portion and a trailing edge of the lower blade end portion includes a trailing edge raising portion (82) that extends obliquely from the lower blade end portion.

Regarding claim 8, Kurihara discloses wherein the second cutting edge is disposed along a leading edge of the lower blade proximal portion and the lower blade end portion (Figure 10, further detailed in figure 3 as portion 54a ¶0061).

Regarding claim 9, Kurihara discloses wherein the lower blade further comprises an elongated reinforcement rib (84) along a surface of the lower blade and a ratio of a length of the lower blade to the length of a reinforcement rib is greater than or equal to 2.5:1 and less than or equal to 10:1 (Figure 8 shows a length of the rib in relation to the length of the blade is approximately 6:1).

Regarding claim 10, Kurihara discloses wherein the lower blade further comprises a plurality of elongated reinforcement ribs (84) along a surface of the lower blade and a ratio of a length of the lower blade to a total length of the plurality of elongated reinforcement ribs is greater than or equal to 1.3:1 and less than or equal to 5:1 (Figure 8 shows a total length of the ribs in relation to the length of the blade is approximately 3:1).

Regarding claim 11, Kurihara discloses wherein the lower blade further comprises an elongated reinforcement rib (84) along a surface of the lower blade and a ratio of a width of the lower blade to a width of the elongated reinforcement rib is greater than or equal to 2:1 and less than or equal to 5:1 (Figure 8 shows a width of a rib in relation to the width of the blade is approximately 4:1).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurioka (USPN 9468144).
Regarding claim 16, Kurioka discloses a blade assembly (figure 4A) for a lawn mower comprising: a first blade (14) comprising: a first mounting portion provided with a first mounting hole (At line SC) for mounting the first blade about a blade rotation axis; and a first blade proximal portion (Considered to be the rest of the blade) having a flat shape in a radial direction perpendicular to the blade rotation axis along an entire length of the first blade (Figure 4C shows that the upper first blade is flat), the first blade proximal portion comprising a first cutting edge (33); and a second blade (15) comprising: a second mounting portion provided with a second mounting hole  (At line SC) for mounting the second blade in overlap with the first blade about the blade rotation axis (Figure 4B shows blade overlap); a second blade proximal portion (immediately about rotation axis SC as shown in figure 4C) having a flat shape in a radial direction perpendicular to the blade rotation axis; and a second blade outer portion (pointed to by indicator 44) positioned radially outside the second blade proximal portion, wherein a distance between the second blade outer portion and the first blade is larger than a distance between the second blade proximal portion and the first blade (Figure 4C), wherein the blade assembly is configured to be rotatable about the blade rotation axis, and wherein at least the second blade outer portion includes a second cutting edge (43).

Regarding claim 17, Kurioka discloses wherein the second blade further comprises a transition portion (the portion between the inner flat rotation axis portion and the outer portion that comprises lift portion 44) that couples the second blade proximal portion to the second blade outer portion and the second cutting edge extends along an edge of the transition portion (Figures 4A-4C show that cutting edge 43 extends along the defined transition portion).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2020/0100426) as applied to claim 7 in further view of Nishihara (US 2015/0082763).
Regarding claim 7, Kurihara is lacking wherein the trailing edge raising portion comprises a plurality of notches.
	Nishihara discloses a lawnmower blade with a raised trailing edge and teaches wherein the edge comprises a plurality of notches (Figure 6 shows notches 90).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara by adding notches to the raised trailing as taught by Nishihara for the purpose of quieting operation of the blade and to prevent clogging of the blade with cut grass.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2020/0100426) as applied to claim 7 in further view of Hill (US 2006/0168933).
Regarding claim 2, Kurihara is lacking a reinforcing rib on the upper blade. 
Hill discloses a lawnmower blade and teaches the use of an elongated reinforcement rib (37) extending radially. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara by adding at least one rib to the upper blade as taught by Hill for the purpose of strengthening the blade for heavy duty use.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurioka (USPN 9468144) as applied to claim 16 in further view of Hill (US 2006/0168933).
Regarding claim 18, Kurioka is lacking a reinforcing rib on the upper blade. 
Hill discloses a lawnmower blade and teaches the use of an elongated reinforcement rib (37) extending radially. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara by adding at least one rib to the upper blade as taught by Hill for the purpose of strengthening the blade for heavy duty use.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2020/0100426) as applied to claim 1 in further view of Mittelstadt (USPN 3593505).
Regarding claims 12-13, Kurihara is lacking a fan. 
Mittelstadt discloses a lawnmower and teaches the addition of a fan (21) comprising a mounting hole (23) for mounting the fan about a blade rotation axis, wherein the fan is mounted in contact with an upper surface of the upper blade (Figure 2, via channel 24 of the fan).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurihara by adding a fan to the top of the lawnmower blade as taught by Mittelstadt for the purposes of cooling an electric prime mover.

Regarding claim 14, the combination is lacking a specific contact area. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fan size and blade size overlap within the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  It is noted that applicant has not disclosed that these ranges solve any particular problem or purpose and it appears other similar ranges would work equally well.  Further, routine experimentation would lead one of ordinary skill in the art to these ranges.

Regarding claim 15, the combination is considered to disclose wherein the fan is electrically non-conductive (The disclosure Mittelstadt does not disclose that the fan conducts electricity, and further there is no reason for the fan to conduct electricity during operation as it is powered from a motor above.  Therefore, the fan is not considered to conduct electricity and is considered non-conductive.  Further, it would be considered obvious to construct the fan from a material that is nonconductive such as plastic as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurioka (USPN 9468144) as applied to claim 16 in further view of Kurihara (US 2020/0100426).
Regarding claim 19, Kurioka is lacking a reinforcing rib on the second blade. 
Kurihara discloses a lawnmower blade and teaches the use of an elongated reinforcement rib (84) in a lower second blade proximal portion, the elongated reinforcement rib extending in the radial direction (Figure 8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurioka by adding radially extending reinforcement ribs to the lower blades as taught by Kurihara for the purpose of strengthening the blade for heavy duty use.

Regarding claim 20, the combination discloses wherein a ratio of a length of second blade to the length of the elongated reinforcement rib is greater than or equal to 2.5:1 and less than or equal to 10:1 (Kurihara Figure 8 shows a length of the rib in relation to the length of the blade is approximately 6:1).

Response to Arguments
Applicant's arguments filed 10-25-2022 have been fully considered but they are not persuasive. 	
Applicant argues that the rib extending along an upper surface of the lower blade is clearly shown in figures 3 and 4.  Examiner agrees that the figures show a rib, however the rib is not clearly depicted on an upper surface of the lower blade, on the contrary the rib appears to be on the lower surface of the lower blade to allow the blades to be mounted together.  If the rib were on the upper surface of the lower blade the blades would not be able to be mounted together as depicted in the figures.  The drawings are still considered unclear and the rejection is still maintained and deemed proper. 
Applicants arguments clarify the drawing objection with respect to claim 10.  
Applicants arguments clarify the specification objection with respect to the raised portions and notches.  
Applicants amendment to further define the claimed rations renders the claims clear.  
Applicant argues that the amendment to claim 1 overcome the rejection as the upper blade of Kurihara is not substantially flat along the entire length of the upper blade.  This is not found to be persuasive due to the term “substantially”.  As noted in the rejection above the upper blade of Kurihara is considered “substantially” flat as the majority of the blade is flat with only a small portion 68 that is curved.  Although the outer portion of the blade is in a different plane, it is still flat. The current claim language does not require the entire blade to be within the same plane.  
With respect to claim 16, see new grounds of rejection.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671